                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


THOMAS JAMES FICK,
                                                   Case No. 18-13427
            Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                   U.S. MAGISTRATE JUDGE
                                                   DAVID R. GRAND
            Defendant.

                                      /

  ORDER ADOPTING THE REPORT AND RECOMMENDATION [19]; GRANTING IN
 PART AND DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
  [14]; AND DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [17]

      Plaintiff, Thomas James Fick, has sought judicial review of an Administrative

Law Judge (ALJ) decision denying his application for disability benefits. On

September 17, 2019, the Magistrate Judge issued a Report and Recommendation

(“R&R”) [Dkt. # 19] on the parties’ motions for summary judgment [14, 17]. Neither

party filed an objection to the R&R. The Magistrate Judge determined that the matter

should be remanded because the Administrative Law Judge (“ALJ”) discounted the

opinions of Mr. Fick’s treating mental health providers without supporting his

decision with substantial evidence from the record.



                                     Page 1 of 2
      The Court having reviewed the record, the Report and Recommendation [19]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment [14] is

GRANTED insofar as it seeks remand and DENIED insofar as it seeks an award of

benefits.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [17] is DENIED.

      IT IS FURTHER ORDERED that this case be REMANDED to the

Commissioner for further proceedings consistent with this Order and the Report and

Recommendation.

      SO ORDERED.




                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: October 9, 2019                Senior United States District Judge




                                     Page 2 of 2
